                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

LISA RYAN MURPHY                                                               PLAINTIFF
ADC #760343

v.                                 No: 1:18-cv-00070 JM-PSH


HUTCHINSON, et al.                                                           DEFENDANTS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       DATED this 24th day of July, 2019.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
